DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. §103

2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1, 2, 4 - 6, 8, 12 -  18  are rejected under 35 U.S.C. 103 as being unpatentable over Srilekha Krishnan Gownder  (United States Patent  Publication Number 20060015483) hereinafter Gownder referencing https://en.wikipedia.org/wiki/Select_(SQL)#:~:text=An%20asterisk%20(%22%20*%20%22),s)%20to%20retrieve%20data%20from hereinafter “Select * FROM”, in view of Slaughter  et al. (United States Patent Number 6789077 ), hereinafter referred to as Slaughter.
Regarding claim 1 Gownder in view of “Select * FROM” teaches a system comprising: at least one memory device (Fig. 1, memory [0018]) configured (configures [0017]) to store (storing [0019]) an extract template (query template [0022]) such as “extract template” for accessing data in a database, (access the database 160 [0021])  each extract template (query template [0022]) such as “extract template” comprising a query (query clauses [0023]) to be run (implemented [0023]) on the database, (database 160 [0021])  a set of input parameters (Parameter data 415 comprises pairs of data type character 425 and program variable 430. [0023]) and a set of output columns; (Figs. 4 & 7, result of SELECT * statement  [0023] [0027]) and at least one processor (processor [0018])  configured to access the at least one memory device (Fig. 1, memory [0018]) and to execute (run-time [0022]) such as “execute” a data extract service program code (Fig. 6, source code [0027]) wherein the data extract service program code (Fig. 6, source code [0027]) includes instructions (Fig. 6, Knowledge Markup Language source code  (KML) [0027])  which, when executed (run-time [0022]) such as “execute by the at least one processor, (processor [0018])  cause the at least one processor (processor [0018])  to perform operations (Fig. 6, actions [0027]) see Page 5 of 9 comprising: in response to a first request message (user access a GUI to enter one or more dynamic parameters [0022]) from a first client device, (local computer 201 [0020])  accessing (FIG. 7 assumes that GUI 130 has provided a form for a user to enter data [0027]) the extract template (query template [0022]) such as “extract template” in the at least one memory device (Fig. 1, memory [0018]) and transmitting a first response message including information (Client program 120 includes one or more query templates 320 that define the basic structure of each potential query that client program 120 may communicate to a DBMS [0022]) such as “a first response message” for displaying (displays [0022]) a first user interface (GUI 130 [0022]) such as “a first user interface” enabling selection of a subset (a user may enter one or more [0022]) of the set of input parameters (Parameter data 415 comprises pairs of data type character 425 and program variable 430. [0023]) see also dynamic parameters [0022] of the extract template; (query template [0022]) such as “extract template” receiving first configuration information (the definition of the basic structure of each potential query [0022]) such as “first configuration information” including at least a selected subset (a user may enter one or more [0022]) of the set of input parameters (Parameter data 415 comprises pairs of data type character 425 and program variable 430. [0023]) see also dynamic parameters [0022] from the first client device; (local computer 201 [0020])   saving, (Fig 5, (510) save [0026]) in the at least one memory device, (Fig. 1, memory [0018])  said first configuration information (the definition of the basic structure of each potential query [0022]) such as “first configuration information” as an extract job template (modified query template 320 (330) [0025]) such as “extract job template” associated with the extract template; (query template [0022]) such as “extract template”, running said query (Fig. 3, (330), generate query string from modified query template [0025]) Fig. 3, (335) sending the generation of a query string to the DBMS for execution [0026]) with client-specified values (string value of "BUTTON" [0027]) (string value of "BUTTON" [0027]) for one or more input parameters (a first dynamic parameter and second dynamic parameter [0027]) in the selected subset (a user may enter one or more [0022]) of input parameters (Parameter data 415 comprises pairs of data type character 425 and program variable 430. [0023]) see also dynamic parameters [0022]
Gownder in view of “Select * FROM” does not fully disclose publishing an application program interface (API) endpoint for a second client device to access the saved extract job template; in response to a second request message from the second client device received via the published API endpoint; and outputting results of said running of said query, the results including one or more output columns from the set of output columns in the extract template.
Slaughter teaches publishing (publishing of information Col. 44 ln 39() an application program interface (API) endpoint (secure message endpoints (gates) addressed by URIs Col. 60 ln 61 - 63)  for a second client device (second client Col. 66 ln 67) to access the saved extract job template; (second schema Col 68 ln 3) such as “saved extract job template”  in response to a second request message (at least one of the messages Col. 68 ln 2) from the second client device (second client Col. 66 ln 67) received via the published API endpoint, (secure message endpoints (gates) addressed by URIs Col. 60 ln 61 - 63)   and outputting results (return results to a client Col 75 ln 3)  of said running (executing Col 68 ln  55) of said query, (database query Col. 45 ln 57) the results (results Col 75 ln 3)  including one or more output columns (one field at a time Col. 79 ln 47) from the set of output columns (fields within objects Col. 79 ln 47) in the extract template. (second schema Col 68 ln 3) such as “extract job template”  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gownder to incorporate the teachings of Slaughter whereby   publishing an application program interface (API) endpoint for a second client device to access the saved extract job template; in response to a second request message from the second client device received via the published API endpoint, running said query with client-specified values for one or more input parameters in the selected subset of input parameters; and outputting results of said running of said query, the results including one or more output columns from the set of output columns in the extract template. By doing so One or more of the functions performed by Service A 1606 may produce results to be provided to client 1604. Slaughter Col 84 ln 38 – 41
Claims 17 and 18 correspond to claim 1 and are rejected accordingly.

Regarding claim 2 Gownder in view of “Select * FROM” and  Slaughter teaches the system according to claim 1, 
Gownder in view of “Select * FROM”  as modified does not fully disclose wherein the first configuration information includes parameter requirement information associating a mandatory configuration setting and a dynamic configuration setting with at least one input parameter from the subset of input parameters, and wherein the operations further comprise, in response to the second request message, verifying said client-specified values against the parameter requirement information corresponding to each input parameter of the subset of input parameters.
	Slaughter teaches wherein the first configuration information (first schema Col. 50 ln 2) such as “first configuration information” includes parameter requirement information (security credentials Col. 53 ln 38) such as “parameter requirement information” associating a mandatory configuration setting (base level functionality Col 44 ln 8) such as “mandatory configuration setting” and a dynamic configuration setting (dynamically created Col 61 ln 26) with at least one input parameter (marshaled method parameters Col 30 ln 5) such as “one input parameter” from the subset of input parameters, (unmarshalled parameters Col. 30 ln 24) such as “subset of input parameters” and wherein the operations (operations Col. 40 ln26)  further comprise, in response (in response Col 50 ln 3) to the second request message, (at least one of the messages Col. 68 ln 2) verifying (verifying Col. 61 ln 37) see also a mechanism to check the integrity of messages sent from a client Col 61 ln 19 – 20 said client-specified values ( the URI address of the space service, the authentication credential for the client and information about the connection lease the client is requesting Col 38 ln 61 - 63) against the parameter requirement information (security credentials Col. 53 ln 38) such as “parameter requirement information” corresponding to each input parameter (marshaled method parameters Col 30 ln 5) of the subset of input parameters (unmarshalled parameters Col. 30 ln 24) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gownder to incorporate the teachings of Slaughter wherein the first configuration information includes parameter requirement information associating a mandatory configuration setting and a dynamic configuration setting with at least one input parameter from the subset of input parameters, and wherein the operations further comprise, in response to the second request message, verifying said client-specified values against the parameter requirement information corresponding to each input parameter of the subset of input parameters. By doing so the mechanisms described for advertising services and for specifying XML message schemas for communicating with services in
the distributed computing environment may be used to provide a mechanism for applications (clients, services, etc) to describe dynamic display objects. Slaughter Col. 75 ln 34 – 39

Regarding claim 4 Gownder in view of “Select * FROM” and  Slaughter teaches the system according to claim 1.
Gownder in view of “Select * FROM” as modified  does not fully disclose wherein the operations further comprise, in response to the second request message, accessing the extract job template and transmitting a second response message including information for enabling the second client device to provide said client-specified values to the subset of the input parameters.
	Slaughter teaches wherein the operations (operations Col 18 ln 32 – 33) further comprise, in response to the second request message, (request-response message pairs  Col. 22 ln 14 -  15) accessing the extract job template (second schema Col 68 ln 3) such as “extract job template” and transmitting (transmit Col 55 ln 17) a second response message (request-response message pairs  Col. 22 ln 14 -  15) including information (set of results from a location in space Col. 52 ln 30 – 31) for enabling the second client device (second client Col 52 ln 32) to provide said client-specified values ( the URI address of the space service, the authentication credential for the client and information about the connection lease the client is requesting Col 38 ln 61 - 63) to the subset of the input parameters (unmarshalled parameters Col. 30 ln 24) such as “subset of input parameters”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gownder to incorporate the teachings of Slaughter wherein the operations further comprise, in response to the second request message, accessing the extract job template and transmitting a second response message including information for enabling the second client device to provide said client-specified values to the subset of the input parameters. By doing so the second space service may include a second schema which specifies one or more messages usable to invoke functions of the second space service. The second schema may include at least the first schema, and the second schema may include additional functionality as well. Slaughter Col 67 ln 17 – 22

Regarding claim 5 Gownder in view of “Select * FROM” and  Slaughter teaches the system according to claim 1.
Gownder in view of “Select * FROM” as modified does not fully disclose  wherein the operations further comprise, in response to the second request message: accessing the extract job template based on a first identifier for the API endpoint, wherein the first identifier is included in the second request message; validating at least one of said client-specified values for one or more input parameters in the selected subset of input parameters based on the extract job template; accessing the extract template based on a second identifier for the extract template, wherein the second identifier is included in the extract job template; and, before said running the query, generating the query using said validated client- specified values.
	Slaughter teaches wherein the operations (operations Col. 18 ln 31) further comprise, in response to the second request message: (second message Col. 52 ln 38) accessing (accessing Col. 18 ln 61) the extract job template based (second schema Col 68 ln 3) such as “extract job template” on a first identifier (Universal Resource Identifier (URI) Col 88 ln 52) for the API endpoint, (secure message endpoints (gates) addressed by URIs Col. 60 ln 61 - 63)  wherein the first identifier (Universal Resource Identifier (URI) Col 88 ln 52) is included (the locations of the resulting spaces include the Uniform Resource Identifiers (URIs Col 10 ln 55 – 57) in the second request message; (second message Col. 52 ln 38)  validating (validating Col. 18 ln 43) at least one of said client-specified values ( the URI address of the space service, the authentication credential for the client and information about the connection lease the client is requesting Col 38 ln 61 - 63) for one or more input parameters (input parameters Col 74 ln 37)  in the selected subset of input parameters (<type name = “HttpGet”>
					        <element name = “urlstring” type = “string”/>
                                                                      </type> Col. 93 ln 26 – 30)
based on the extract job template; (second schema Col 68 ln 3) such as “extract job template” accessing (accessing Col. 18 ln 61) the extract template (second schema Col 68 ln 3) such as “extract job template” based on a second identifier (message may include a Universal Resource Identifier (URI) Col. 81 ln 52 - 53) for the extract template, (second schema Col 68 ln 3) such as “extract job template” wherein the second identifier(message may include a Universal Resource Identifier (URI) Col. 81 ln 52 – 53) is included (message may include Col. 81 ln 52) in the extract job template; (second schema Col 68 ln 3) such as “extract job template” and, before said running (pre-generated before runtime Col. 25 ln 16) the query, (search request Col. 10 ln 34) such as “query” generating (generating Col. 10 ln 31) the query (search request Col. 10 ln 34) such as “query” using said validated client- specified values. ( the URI address of the space service, the authentication credential for the client and information about the connection lease the client is requesting Col 38 ln 61 - 63)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gownder to incorporate the teachings of Slaughter wherein the operations further comprise, in response to the second request message: accessing the extract job template based on a first identifier for the API endpoint, wherein the first identifier is included in the second request message; validating at least one of said client-specified values for one or more input parameters in the selected subset of input parameters based on the extract job template; accessing the extract template based on a second identifier for the extract template, wherein the second identifier is included in the extract job template; and, before said running the query, generating the query using said validated client- specified values. By doing so a gate name 150 provides a flexible mechanism by which to address a message endpoint in the distributed  computing environment. Slaughter Col. 26 ln 22 – 25) 

Regarding claim 6 Gownder in view of “Select * FROM” and Slaughter teaches the system according to claim 5.
Gownder in view of “Select * FROM” as modified does not fully disclose  wherein the running said query is performed with a system-specified value for at least one input parameter in the subset of input parameters.
Slaughter teaches wherein the running (executing Col. 25 ln 56) such as “running”  said query (search request Col. 10 ln 34) such as “query” is performed with a system-specified value (default space Col. 54 ln28 ) such as “system-specified value” for at least one input parameter (input parameter Col. 74 ln37) in the subset of input parameters (the URI (e.g. URL) of the object, along with other access parameters, such as security credential and XML schema Col. 53 ln 37 – 39)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gownder to incorporate the teachings of Slaughter wherein the running said query is performed with a system-specified value for at least one input parameter in the subset of input parameters. By doing so the instantiation of an object may include the creation or spawning of a result space. Slaughter Col. 53 ln 51 – 53)

Regarding claim 8 Gownder in view of “Select * FROM” and  Slaughter teaches the system according to claim 5.
Gownder in view of “Select * FROM” as modified further teaches  wherein the generating (Fig. 3, (330) generate [0025]) comprises accessing (processes [0025]) such as “accesses’”  the query (query string [0025]) in the extract template (query template [0022]) such as “extract template” and injecting said validated client-specified values (string value of "BUTTON" [0027]) (string value of "BUTTON" [0027]) as input parameters (a first dynamic parameter and second dynamic parameter [0027])  of the query (query string [0025])

Regarding claim 12 Gownder in view of “Select * FROM” and  Slaughter teaches the system according to claim 1.
Gownder in view of “Select * FROM” as modified does not fully disclose wherein the extract job template includes an identifier of the extract template.
Slaughter teaches wherein the extract job template (modified object Col. 81 ln 44) such as “extract job template” includes an identifier (Universal Unique Identifier (UUID) Col 25 ln 52) of the extract template (second schema Col 68 ln 3) such as “extract job template”  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gownder to incorporate the teachings of Slaughter wherein the extract job template includes an identifier of the extract template. By doing so the gate may be modified as to the contents of the message schema after the gate is created, including deleting, adding, or modifying messages in the message schema. Slaughter Col 20 ln 24 – 29.

Regarding claim 13 Gownder in view of “Select * FROM” and Slaughter teaches the system according to claim 1.
Gownder in view of “Select * FROM” as modified does not fully disclose wherein the outputting results comprises, in response to one or more polling request messages from a client device, transmitting the results to the second client device.
Slaughter teaches wherein the outputting results (return results to a client Col 75 ln 3)   comprises, in response to one or more polling request messages (message requests Col. 16 ln 18 – 19) from a client device, (client device Col. 28 ln 6) transmitting the results (ABS send) (send the search results Col 10 ln 47) to the second client device (second client Col 52 ln 30)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gownder to incorporate the teachings of Slaughter wherein the outputting results comprises, in response to one or more polling request messages from a client device, transmitting the results to the second client device. By doing so Slaughter

Regarding claim 14 Gownder in view of “Select * FROM” and  Slaughter teaches the system according to claim 1.
Gownder in view of “Select * FROM” as modified does not fully disclose wherein the outputting results comprises storing the results or providing the results to another application.
	Slaughter teaches wherein the outputting results (return results to a client Col 75 ln 3)   comprises storing the results (storing result Col. 52 ln 4 - 5) or providing the results to another application (in a space typically a service and may have an XML
schema defining the core functionality of the space service Col. 9 ln 15 - 16)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gownder to incorporate the teachings of Slaughter wherein the outputting results comprises storing the results or providing the results to another application. By doing so the base level
space functionality may be the basic space functionality that is capable of being used by most clients, including small devices such as PDAs. It may be desirable to provide
for additional functionality, e.g. for more advanced clients. Slaughter Col. 9 ln 19 - 23

Regarding claim 15 Gownder in view of “Select * FROM” and  Slaughter teaches the system according to claim 1.
Gownder in view of “Select * FROM” as modified does not fully disclose wherein the first user interface includes user-selectable inputs for said saving, said publishing, and unpublishing published API endpoints.
	Slaughter teaches wherein the first user interface includes user-selectable inputs (service interface may be provided that interacts with the client (e.g. thru a user interface) to obtain all information to run the service Col. 28 ln 27 - 29) for said saving, (saved Col. 26 ln 12) said publishing, (publishing Col 44 ln 39) and unpublishing (remove Col. 89 ln 17) such as “unpublish” published (published Col. 92 ln 50) API endpoints (Fig. 10a endpoints Col. 11 ln 28) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gownder to incorporate the teachings of Slaughter wherein the first user interface includes user-selectable inputs for said saving, said publishing, and unpublishing published API endpoints. By doing so the schema may specify methods for reading advertisements
from the space and publishing advertisements in the space. Slaughter Col. 49 ln 7 – 8.

Regarding claim 16 Gownder in view of “Select * FROM” and Slaughter teaches the system according to claim 1.
Gownder in view of “Select * FROM” as modified does not fully disclose wherein each said first request message and the second request message are received by an application programming interface (API) gateway service before being processed by the extract service program code.
	Slaughter teaches wherein each said first request message (first message Col. 43 ln 57) and the second request message (second message Col. 52 ln 37) are received (received Col. 20l ln 11) by an application programming interface (API) gateway service (service message gate  Col. 20 ln 41 – 42) such as “application programming interface (API) gateway service” before being processed (pre-generated before run-time Col. 25 ln 16) by the extract service program code (source  code Col. 25 ln 1) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gownder to incorporate the teachings of Slaughter wherein each said first request message and the second request message are received by an application programming interface (API) gateway service before being processed by the extract service program code. By doing so a gate may be pre-generated before runtime with a binding process ( e.g. for a URI or credential) performed at runtime. Slaughter Col. 25 ln 16 – 18.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Srilekha Krishnan Gownder  (United States Patent  Publication Number 20060015483) hereinafter Gownder referencing https://en.wikipedia.org/wiki/Select_(SQL)#:~:text=An%20asterisk%20(%22%20*%20%22),s)%20to%20retrieve%20data%20from hereinafter “Select * FROM”, in view of Slaughter  et al. (United States Patent Number 6789077), hereinafter referred to as Slaughter and in further view of Polizzi et al., (United States Patent Publication Number 20020023158) hereinafter Polizzi
Regarding claim 3 Gownder in view of “Select * FROM” and  Slaughter teaches the system according to claim 2,
Gownder in view of “Select * FROM” as modified does not fully teach  in response to receiving said client- specified values, performing said running said query only when, for each input parameter in the subset of input parameters for which the corresponding mandatory configuration setting indicates that parameter as a mandatory parameter, a valid value is provided, and, for each input parameter in the subset of input parameters for which the corresponding dynamic configuration setting indicates that parameter as a non-dynamic parameter, using a value set  in the extract job template 
Polizzi teaches in response to receiving said client- specified values, (parameter values that were input by user [0098]) performing said running said query (query to be provided by the  channel to the search server. [0066]) only when, (period of time [0090]) for each input parameter (input parameter [0055]) in the subset of input parameters (text-field parameters, static-choice parameters or dynamic-choice parameters. [0056]) for which the corresponding mandatory configuration setting (input settings [0034]) such as “mandatory configuration settings” indicates that parameter as a mandatory parameter,(dynamic parameter [0055]) such as “mandatory parameter”  a valid value is provided, (drop down list of values [0055]) and, for each input parameter (input parameter [0055]) in the subset of input parameters (text-field parameters, static-choice parameters or dynamic-choice parameters. [0056]) for which the corresponding dynamic configuration setting (input settings [0034]) such as “mandatory configuration settings” indicates that parameter as a non-dynamic parameter, (static parameter [0055]) such as “non-dynamic parameter” using a value set (default value [0055])  in the extract job template (web client form [0055]) such as “extract job template”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gownder in view of Slaughter to incorporate the teachings of Polizzi wherein in response to receiving said client- specified values, performing said running said query only when, for each input parameter in the subset of input parameters for which the corresponding mandatory configuration setting indicates that parameter as a mandatory parameter, a valid value is provided, and, for each input parameter in the subset of input parameters for which the corresponding dynamic configuration setting indicates that parameter as a non-dynamic parameter, using a value set  in the extract job template. By doing so these jobs can perform a variety of tasks such as retrieving data from a back-end database, preparing a report based upon retrieved data, processing data already resident within the portal system, or notifying a user when a particular condition occurs within the portal system. Polizzi [0005]

Regarding claim 7 Gownder in view of “Select * FROM” and  Slaughter teaches the system according to claim 5.
Gownder in view of “Select * FROM” as modified does not fully disclose  wherein the validating comprises, for each input parameter in the subset of input parameters for which a corresponding mandatory configuration setting in the extract job template indicates that parameter as a mandatory parameter, a valid value is provided, and, for each input parameter in the subset of input parameters for which a corresponding dynamic configuration setting in the extract job template indicates that parameter as a non-dynamic parameter, using a value set in the extract job template.
Polizzi teaches wherein the validating (permission checking [0096]) such as “validating” comprises, for each input parameter (input parameter [0055]) in the subset of input parameters (text-field parameters, static-choice parameters or
dynamic-choice parameters [0056]) for which a corresponding mandatory configuration setting (input settings [0034]) such as “mandatory configuration settings” in the extract job template (web client form [0055]) such as “extract job template” indicates that parameter as a mandatory parameter, (dynamic parameter [0055]) such as “mandatory parameter”   a valid value is provided, (drop down list of values [0055]) and, for each input parameter (input parameter [0055]) in the subset of input parameters (text-field parameters, static-choice parameters or
dynamic-choice parameters [0056]) for which a corresponding dynamic configuration setting (input settings [0034]) such as “mandatory configuration settings” in the extract job template (web client form [0055]) such as “extract job template” indicates that parameter as a non-dynamic parameter, (static parameter [0055]) such as “non-dynamic parameter” using a value (default value [0055])  set in the extract job template (web client form [0055]) such as “extract job template”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gownder in view of Slaughter to incorporate the teachings of Polizzi wherein the validating comprises, for each input parameter in the subset of input parameters for which a corresponding mandatory configuration setting in the extract job template indicates that parameter as a mandatory parameter, a valid value is provided, and, for each input parameter in the subset of input parameters for which a corresponding dynamic configuration setting in the extract job template indicates that parameter as a non-dynamic parameter, using a value set in the extract job template. By doing so the user 100 may either type in a new value or accept the default entry. Polizzi [0056].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Srilekha Krishnan Gownder  (United States Patent  Publication Number 20060015483) hereinafter Gownder referencing https://en.wikipedia.org/wiki/Select_(SQL)#:~:text=An%20asterisk%20(%22%20*%20%22),s)%20to%20retrieve%20data%20from hereinafter “Select * FROM”, in view of Slaughter  et al. (United States Patent Number 6789077), hereinafter referred to as Slaughter and in further view of Miles et al., (United States Patent Publication Number 20170223003) hereinafter Miles
Regarding claim 9 Gownder in view of “Select * FROM” and Slaughter teaches the system according to claim 1.
Gownder “Select * FROM” as modified does not fully disclose wherein the set of input parameters and the set of output columns have one or more parameters in common.  
Miles teaches wherein the set of input parameters (EntityResolveFields input parameter and the DeIdentifyFields input parameter, [0354]) and the set of output columns (same field [0354]) such as “output columns” have one or more parameters in common (When the same field is included in both [0354])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gownder in view of Slaughter to incorporate the teachings of Miles wherein the set of input parameters and the set of output columns have one or more parameters in common. By doing so the output from operation 1346 or 1348 is joined to the identifiable data for each field
defined by the DeidentifyFields input parameter. Miles [0354]

Claims 10  and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Srilekha Krishnan Gownder  (United States Patent  Publication Number 20060015483) hereinafter Gownder referencing https://en.wikipedia.org/wiki/Select_(SQL)#:~:text=An%20asterisk%20(%22%20*%20%22),s)%20to%20retrieve%20data%20from hereinafter “Select * FROM”, in view of Slaughter  et al. (United States Patent Number 6789077), hereinafter referred to as Slaughter and in further view of Riley et al., (United States Patent Publication Number 20170142161) hereinafter Riley
Regarding claim 10 Gownder in view of “Select * FROM” and Slaughter teaches the system according to claim 1.
Gownder in view of “Select * FROM” as modified does not fully disclose  wherein the at least one memory device includes stored permission information comprising a first level of permission, a second level of permission that is lower than the first level of permission, and a third level of permission that is lower than the second level of permission, wherein at least the first level of permission is required for a client device to modify the one or more extract templates, and at least the second level of permissions is required for the client device to display the first user interface.
Riley teaches wherein the at least one memory device (memory [0020]) includes stored (stored [0083]) permission information (granular permissions [0085])  comprising a first level of permission, (assign one set of permission to a group of
personal friends [0088]) a second level of permission (another set of permissions to a group of close professional contacts [0088]) that is lower than (hierarchical arrangement [0106]) the first level of permission, (assign one set of permission to a group of personal friends [0088]) and a third level of permission (and another set of permissions to a group of professional acquaintances [0088]) that is lower (hierarchical arrangement [0106]) than the second level of permission, (another set of permissions to a group of close professional contacts [0088]) wherein at least the first level of permission (assign one set of permission to a group of personal friends [0088]) is required (required [0044])  for a client device (client device [0044])  to modify the one or more extract templates, (grant different access rights [0085]) and at least the second level of permissions (another set of permissions to a group of close professional contacts [0088]) is required (required [0044])  for the client device (client device [0044])   to display the first user interface (grant different access rights [0085])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gownder in view of Slaughter to incorporate the teachings of Riley wherein the at least one memory device includes stored permission information comprising a first level of permission, a second level of permission that is lower than the first level of permission, and a third level of permission that is lower than the second level of permission, wherein at least the first level of permission is required for a client device to modify the one or more extract templates, and at least the second level of permissions is required for the client device to display the first user interface. By doing so the user may wish to provide access to many of the user's contacts in order to receive as much input as possible. However, the user may wish to restrict permission to edit a proposal to a limited set of individuals. Riley [0026].

Regarding claim 11 Gownder in view of “Select * FROM”, Slaughter and Riley teach the system according to claim 10.
Gownder in view of “Select * FROM” as modified does not fully disclose wherein the operations further comprise, in response to receiving the first request message, checking user permission information stored in the at least one memory device to determine whether the first client device and/or a user of the first client device is assigned permissions sufficient to save the configuration information.
	Riley teaches wherein the operations (operations [0025]) further comprise, in response(ABS response) (response [0022]) to receiving the first request message, (ABS a message may be received via a communications interface) (message [0081]) checking (evaluating [0025]) user permission information ( permissions may be based on a hierarchical organizational structure [0027]) stored (information may be stored in such a way [0097]) in the at least one memory device (memory [0020]) to determine whether (determine whether [0097]) the first client device and/or a user of the first client device (client device [0044])   is assigned permissions sufficient to save the configuration information (a requested action is permitted. [0097])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gownder in view of Slaughter to incorporate the teachings of Riley wherein the operations further comprise, in response to receiving the first request message, checking user permission information stored in the at least one memory device to determine whether the first client device and/or a user of the first client device is assigned permissions sufficient to save the configuration information. By doing so a designated one of the one or more permitted
actions may be inherited from access policy information associated with the second organizational role. Riley [0010].

Examiner's Request
4. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Hale et al., (United States Patent Publication Number 20150020010) teaches  in Fig. 3 (312) “provide for display a configuration interface displaying one or more components arranged according to the selected template”
6.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                            
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166